


110 HR 3025 IH: Medicare Prescription Drug

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3025
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Doggett (for
			 himself, Mr. Ackerman,
			 Mr. Allen,
			 Mr. Becerra,
			 Mr. Berman,
			 Mrs. Capps,
			 Mr. Cohen,
			 Mr. Davis of Illinois,
			 Ms. DeLauro,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Ellison,
			 Mr. Emanuel,
			 Mr. Engel,
			 Mr. Frank of Massachusetts,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hinchey,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kaptur,
			 Mr. Kennedy,
			 Mr. Larson of Connecticut,
			 Mr. Lewis of Georgia,
			 Mrs. Lowey,
			 Mrs. Maloney of New York,
			 Ms. Matsui,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNulty,
			 Mr. Michaud,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mr. Neal of Massachusetts,
			 Ms. Norton,
			 Mr. Ortiz,
			 Mr. Ruppersberger,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. Stark,
			 Mr. Weiner, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide comprehensive improvements to the Medicare Prescription Drug Program,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Prescription Drug
			 Savings for Our Seniors (Medicare Prescription Drug SOS) Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Medicare Operated Prescription Drug Plan
				Option
					Sec. 101. Establishment of Medicare operated prescription drug
				plan option.
					Title II—Medicaid and Low-Income Improvements
					Sec. 201. Change in base used in computing State clawback
				provision.
					Sec. 202. Elimination of part D cost-sharing for certain
				non-institutionalized full-benefit dual eligible individuals.
					Sec. 203. Expediting low-income subsidies under the Medicare
				Prescription Drug Program.
					Sec. 204. Modification of resource standards for determination
				of eligibility for low-income subsidy; simplification of income and asset
				rules.
					Sec. 205. Indexing deductible and cost-sharing above annual
				out-of-pocket threshold for individuals with income below
				150 percent of poverty line.
					Sec. 206. No impact on eligibility for benefits under other
				programs.
					Sec. 207. Screening by Commissioner of Social Security for
				eligibility under Medicare savings programs.
					Sec. 208. Special enrollment period for subsidy eligible
				individuals.
					Sec. 209. Waiver of late enrollment penalty for subsidy
				eligible individuals.
					Title III—Fraud and Abuse Provisions
					Sec. 301. Criminal penalty for fraud in connection with
				enrollment under an MA plan or prescription drug plan.
					Sec. 302. Recourse for slamming practices.
					Sec. 303. Protection from loss of employment-based retiree
				health coverage upon enrollment for Medicare prescription drug benefit during
				2007.
					Sec. 304. Required application of intermediate sanctions to
				protect against fraud and abuse.
					Sec. 305. Repeal of special waiver authority for State
				licensure.
					Title IV—Relation to Social Security Benefits
					Sec. 401. Protection of Social Security benefits against
				decrease due to part D Medicare premium increases.
					Title V—Beneficiary Protection Provisions
					Sec. 501. Suspension of late enrollment penalties; allowing
				one-time change in plan during first year of enrollment.
					Sec. 502. Counting expenditures under State drug assistance
				programs against true out-of-pocket costs.
					Sec. 503. Price disclosure.
					Sec. 504. Removal of covered part D drugs from the prescription
				drug plan formulary.
					Sec. 505. Special treatment under Medicare part D for drugs in
				6 specified therapeutic categories.
					Sec. 506. Removal of exclusion of benzodiazepines from required
				coverage under the Medicare Prescription Drug Program.
					Sec. 507. Standardized forms and procedures for
				reconsiderations and appeals.
					Sec. 508. Elimination of MA Regional Stabilization Fund (Slush
				Fund); elimination of certain MA overpayments.
					Sec. 509. Beneficiary complaints.
					Sec. 510. Fill of drugs for dual eligibles.
					Title W—Fair and Speedy Treatment of Medicare Prescription Drug
				Claims
					Sec. 601. Prompt payment by Medicare prescription drug plans
				and MA–PD plans under part D.
					Sec. 602. Restriction on co-branding.
					Sec. 603. Provision of medication therapy management services
				under part D.
				
			IMedicare Operated
			 Prescription Drug Plan Option
			101.Establishment
			 of Medicare operated prescription drug plan option
				(a)In
			 generalSubpart 2 of part D of the Social Security Act is amended by inserting
			 after section 1860D–11 the following new section:
					1860D–11A.Medicare operated prescription drug plan
		  option(a)In
				generalNotwithstanding any other provision of this part, for
				each year (beginning with 2008), in addition to any plans offered under section
				1860D–11, the Secretary shall offer one or more Medicare operated prescription
				drug plans (as defined in subsection (c)) with a service area that consists of
				the entire United States and shall enter into negotiations with pharmaceutical
				manufacturers to reduce the purchase cost of covered part D drugs for eligible
				part D individuals in accordance with subsection (b).
							(b)Negotiations
								(1)In
				generalNotwithstanding
				section 1860D–11(i), for purposes of offering a Medicare operated prescription
				drug plan under this section, the Secretary shall negotiate with pharmaceutical
				manufacturers with respect to the purchase price (including discounts, rebates,
				and other price concessions) that of covered part D drugs and shall encourage
				the use of more affordable therapeutic equivalents to the extent such practices
				do not override medical necessity as determined by the prescribing physician.
				To the extent practicable and consistent with the previous sentence, the
				Secretary shall implement strategies similar to those used by other Federal
				purchasers of prescription drugs, and other strategies, to reduce the purchase
				cost of covered part D drugs.
								(2)Permitting
				application of some or all of savings to reduction in coverage
				gapNotwithstanding any other
				provision of this part, the Secretary may increase the initial coverage limit
				under section 1860D–2(b)(3) for a year, but only with respect to the Medicare
				operated prescription drug plan, by an amount not to exceed the actuarial value
				of the reductions in expenditures during such year resulting from the
				application of paragraph (1).
								(c)Medicare
				operated prescription drug plan definedFor purposes of this
				part, the term Medicare operated prescription drug plan means a
				prescription drug plan that offers qualified prescription drug coverage and
				access to negotiated prices described in section 1860D–2(a)(1)(A). Such a plan
				may offer supplemental prescription drug coverage in the same manner as other
				qualified prescription drug coverage offered by other prescription drug
				plans.
							(d)Monthly
				beneficiary premium
								(1)Qualified
				prescription drug coverageThe monthly beneficiary premium for
				qualified prescription drug coverage and access to negotiated prices described
				in section 1860D–2(a)(1)(A) to be charged under a Medicare operated
				prescription drug plan shall be uniform nationally. Such premium for months in
				a year shall be based on the average monthly per capita actuarial cost of
				offering the Medicare operated prescription drug plan for the year involved,
				including administrative expenses, as determined by the Secretary and as
				certified by the chief actuary of the Centers for Medicare & Medicaid
				Services.
								(2)Supplemental
				prescription drug coverageInsofar as a Medicare operated
				prescription drug plan offers supplemental prescription drug coverage, the
				Secretary may adjust the amount of the premium charged under paragraph
				(1).
								.
				(b)Auto-enrollment
			 of subsidy eligible individuals in Medicare operated prescription drug
			 planSection 1860D–1(b)(1)(C)
			 of such Act (42 U.S.C. 1395w–101(b)(1)(C)) is amended—
					(1)by designating the
			 matter beginning with The process established  as a clause (i)
			 with the heading Auto-enrollment for dual eligibles and other subsidy eligible
			 individuals;
					(2)by inserting
			 or who is a subsidy eligible individual after section
			 1935(c)(6));
					(3)by
			 striking for the enrollment in and all that follows through
			 in the PDP region. and inserting for the enrollment in
			 the Medicare operated prescription drug plan (as defined in section
			 1860D–11A(c)). ; and
					(4)by adding at the
			 end the following new clauses:
						
							(ii)Application in
				case of premium increases or plan discontinuationThe process under subparagraph (A) shall
				also provide for enrollment described in clause (i) in the case of such an
				individual who is enrolled in a prescription drug plan that has a monthly
				beneficiary premium that does not exceed the premium assistance available under
				section 1860D–14(a)(1)(A)) if such plan is discontinued or the premium under
				such plan is increased so it exceeds such available premium assistance.
							(iii)Notice
								(I)In
				generalThe Secretary shall
				provide for notice to each individual auto-enrolled under clause (i) or (ii)
				that the individual has the right and the opportunity to select another
				prescription drug plan (or MA–PD plan) through which to obtain prescription
				drug coverage.
								(II)Additional
				noticeIn the case of an individual described in clause (ii),
				both the sponsor of the plan in which the individual is enrolled and the
				Secretary shall provide notice to the individual that enrollment in the plan
				will be discontinued or have a premium above the benchmark and, as a result,
				the individual will be enrolled in the Medicare operated prescription drug plan
				for the following year unless the individual affirmatively acts
				otherwise.
								.
					(c)Application of
			 monthly premium for premium subsidy purposesSection 1860D–14(b)(1) of such Act (42
			 U.S.C. 1395ww–114(b)(1)) is amended by striking the amount specified in
			 paragraph (3) and inserting the greater of the amount specified
			 in paragraph (3) or the monthly premium amount specified in section
			 1860D–11A(d)(1).
				(d)Conforming
			 amendments, including elimination of unnecessary plan requirement and fallback
			 plan provisions
					(1)Section 1860D–3 of
			 such Act (42 U.S.C. 1395w–103) is repealed.
					(2)Section 1860D–11
			 of such Act (42 U.S.C. 1395w–111) is amended—
						(A)by striking
			 subsection (f), (g), and (h); and
						(B)in subsection (i),
			 by inserting except as provided in section 1860D–11A(b), after
			 in carrying out this part,.
						(3)Section
			 1860D–12(b) of such Act (42 U.S.C. 1395w–112(b)) is amended by striking
			 paragraph (2).
					(4)Section
			 1860D–13(c) of such Act (42 U.S.C. 1395w–113(c)) is amended by striking
			 paragraph (3).
					(5)Section 1860D–15
			 of such Act (42 U.S.C. 1395w–115) is amended by striking subsection (g).
					(6)Section
			 1860D–16(b)(1) of such Act (42 U.S.C. 1395w–116(b)(1)) is amended by striking
			 subparagraph (B) and inserting the following:
						
							(B)payments for
				expenses incurred with respect to the operation of Medicare operated
				prescription drug plans under section
				1860D–11A.
							.
					(7)Section
			 1860D–41(a) of such Act (42 U.S.C. 1395ww–141(a)) is amended by striking
			 paragraph (5) and inserting the following:
						
							(5)Medicare operated
				prescription drug planThe term Medicare operated
				prescription drug plan has the meaning given such term in section
				1860D–11A(c).
							.
					(8)Section
			 1860D–42(a) of such Act (42 U.S.C. 1395w–142(a)) is amended by striking
			 , including section 1860D–3(a)(1),.
					(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to enrollments effective for
			 periods occurring on or after January 1, 2008.
				IIMedicaid and
			 Low-Income Improvements
			201.Change in base
			 used in computing State clawback provision
				(a)In
			 generalSection 1935(c) of the Social Security Act (42 U.S.C.
			 1936u–5(c)) is amended—
					(1)in paragraph
			 (2)(A)(ii), by inserting , subject to paragraph (7), after
			 increased for each year (;
					(2)in paragraph (3),
			 by inserting Subject to paragraph (7)— after
			 dual eligible
			 individuals.— in the matter before subparagraph (A);
			 and
					(3)by
			 adding at the end the following new paragraph:
						
							(7)Use of 2005 as
				baseThis subsection shall be applied by substituting
				2005 for 2003 each place it appears in paragraph
				(3) if such substitution results in a reduced amount under paragraph (1)(A) of
				this subsection and, in the case of such substitution, the reference in
				paragraph (2)(A)(ii) to 2004 is deemed a reference to
				2006.
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payments
			 for calendar quarters beginning on or after January 1, 2008.
				202.Elimination of part
			 D cost-sharing for certain non-institutionalized full-benefit dual eligible
			 individuals
				(a)In
			 generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—
					(1)in the heading, by
			 striking Institutionalized
			 individuals.—In and
			 inserting
						
							Elimination of cost-sharing for certain full-benefit dual eligible
			 individuals.—(I)Institutionalized
				individualsIn
							;
				and
					(2)by adding at the
			 end the following new subclauses:
						
							(II)Certain other
				individualsIn the case of an individual who is a full-benefit
				dual eligible individual and who is a resident of a facility described in
				subclause (III) or who is receiving home and community-based services in a home
				setting provided under a home and community-based waiver approved for the State
				under section 1915 or 1115, the elimination of any beneficiary coinsurance
				described in section 1860D–2(b)(2) (for all amounts through the total amount of
				expenditures at which benefits are available under section
				1860D–2(b)(4)).
							(III)Facility
				describedFor purposes of subclause (II), a facility described in
				this subclause is an assisted living facility or a resident care program
				facility (as such terms are defined by the Secretary), a board and care
				facility (as defined in section 1903(q)(4)(B)), or any other facility that is
				licensed or certified by the State involved and is determined appropriate by
				the Secretary, such as a community mental health center that meets the
				requirements of section 1913(c) of the Public Health Service Act, a psychiatric
				health facility, a mental health rehabilitation center, and a mental
				retardation developmental disability
				facility.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 dispensed on or after the date of the enactment of this Act.
				203.Expediting
			 low-income subsidies under the Medicare Prescription Drug Program
				(a)In
			 generalSection 1860D–14 of the Social Security Act (42 U.S.C.
			 1395w–114) is amended by adding at the end the following new subsection:
					
						(e)Expedited
				application and eligibility process
							(1)Expedited
				process
								(A)In
				generalThe Secretary shall
				provide for an expedited process under this subsection for the qualification
				for low-income assistance under this section through a request to the Secretary
				of the Treasury as provided in subparagraphs (B) and (C) for information
				sufficient to identify whether the individual involved is likely eligible for
				subsidies under this section based on such information and the amount of
				premium and cost-sharing subsidies for which they would qualify based on such
				information. Such process shall be conducted in cooperation with the
				Commissioner of Social Security.
								(B)Opt in for newly
				eligible individualsNot later than 60 days after the date of the
				enactment of this subsection, the Secretary shall ensure that, as part of the
				Medicare enrollment process, enrolling individuals—
									(i)receive
				information describing the low-income subsidy provided under this section;
				and
									(ii)are provided the opportunity to opt-in to
				the expedited process described in this subsection by requesting that the
				Commissioner of Social Security screen the individual involved for eligibility
				for such subsidy through a request to the Secretary of the Treasury under
				section 6103(l)(21) of the Internal Revenue Code of 1986.
									(C)Transition for
				currently eligible individualsIn the case of any part D eligible
				individual to which subparagraph (B) did not apply at the time of such
				individual’s enrollment, the Secretary shall, not later than 60 days after the
				date of the implementation of subparagraph (B), request that the Commissioner
				of Social Security screen such individual for eligibility for the low-income
				subsidy provided under this section through a request to the Secretary of the
				Treasury under section 6103(l)(21) of the Internal Revenue Code of 1986.
								(2)Notification of
				potentially eligible individualsUnder such process, in the case of each
				individual identified under paragraph (1) who has not otherwise applied for, or
				been determined eligible for, benefits under this section (or who has applied
				for and been determined ineligible for such benefits based only on excess
				resources), the Secretary shall send them a letter (using basic, uncomplicated
				language) containing the following:
								(A)EligibilityA
				statement that, based on the information obtained under paragraph (1), the
				individual is likely eligible for low-income subsidies under this
				section.
								(B)Amount of
				subsidiesA description of the amount of premium and cost-sharing
				subsidies under this section for which the individual would likely be eligible
				based on such information.
								(C)Enrollment
				opportunityIn case the individual is not enrolled in a
				prescription drug plan or MA–PD plan—
									(i)a
				statement that—
										(I)the individual has
				the opportunity to enroll in a prescription drug plan or MA–PD plan for
				benefits under this part, but is not required to be so enrolled; and
										(II)if the individual
				has creditable prescription drug coverage, the individual need not so
				enroll;
										(ii)a
				list of the prescription drug plans and MA–PD plans in which the individual is
				eligible to enroll;
									(iii)an enrollment
				form that may be used to enroll in such a plan by mail and that provides that
				if the individual wishes to enroll but does not designate a plan, the Secretary
				is authorized to enroll the individual in such a prescription drug plan
				selected by the Secretary; and
									(iv)a
				statement that the individual may also enroll online or by telephone, but, in
				order to qualify for low-income subsidies, the individual must complete the
				attestation described in subparagraph (D) or otherwise apply for such
				subsidies.
									(D)AttestationA
				one-page application form that provides for a signed attestation, under penalty
				of law, as to the amount of income and assets of the individual and constitutes
				an application for the low-income subsidies described in subparagraph (B). Such
				form—
									(i)shall not require
				the submittal of additional documentation regarding income or assets;
									(ii)shall permit the
				appointment of a personal representative described in paragraph (5); and
									(iii)shall allow for
				the specification of a language (other than English) that is preferred by the
				individual for subsequent communications with respect to the individual under
				this part.
									(E)Information on
				SHIPInformation on how the individual may contact the State
				Health Insurance Assistance Program (SHIP) for the State in which the
				individual is located in order to obtain assistance regarding enrollment and
				benefits under this part.
								If a State
				is doing its own outreach to low-income seniors regarding enrollment and
				low-income subsidies under this part, such process shall be coordinated with
				the State’s outreach effort.(3)Follow-up
				communicationsIf the
				individual does not respond to the letter described in paragraph (2) either by
				making an enrollment described in paragraph (2)(C), completing an attestation
				described in paragraph (2)(D), or declining either or both, the Secretary shall
				make additional attempts to contact the individual to obtain such an
				affirmative response.
							(4)Hold-harmlessUnder
				such process, if an individual in good faith and in the absence of fraud
				executes an attestation described in paragraph (2)(D) and is provided
				low-income subsidies under this section on the basis of such attestation, if
				the individual is subsequently found not eligible for such subsidies, there
				shall be no recovery made against the individual because of such subsidies
				improperly paid.
							(5)Use of
				authorized representativeUnder such process, with proper
				authorization (which may be part of the attestation form described in paragraph
				(2)(D)), an individual may authorize another individual to act as the
				individual’s personal representative with respect to communications under this
				part and the enrollment of the individual under a prescription drug plan (or
				MA–PD plan) and for low-income subsidies under this section.
							(6)Use of preferred
				language in subsequent communicationsIn the case an attestation
				described in paragraph (2)(D) is completed and in which a language other than
				English is specified under clause (iii) of such paragraph, the Secretary shall
				provide that subsequent communications to the individual under this part shall
				be in such language.
							(7)ConstructionNothing
				in this subsection shall be construed as precluding the Secretary from taking
				additional outreach efforts to enroll eligible individuals under this part and
				to provide low-income subsidies to eligible
				individuals.
							.
				(b)Prescription
			 drug plans required To provide expedited low-income subsidy opt-In as part of
			 applications
					(1)In
			 generalSection 1860D–1(b)(1)(B)(vi) of such Act (42 U.S.C.
			 1395w–101(b)(1)(B)(vi)) is amended by inserting before the period at the end
			 the following: , except that any application form distributed by a
			 sponsor of a prescription drug plan, or an organization offering an MA–PD plan,
			 shall contain an option for a part D eligible individual to opt-in to the
			 expedited process under section 1860D–14(e) for low-income assistance subsidies
			 under such section by requesting that the individual be screened for
			 eligibility for such subsidy through a request to the Secretary of the Treasury
			 under section 6103(l)(21) of the Internal Revenue Code of 1986.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to application forms for plan years beginning with
			 2008.
					(c)Disclosure of
			 return information for purposes of screening individuals for eligibility for
			 low-income subsidies under Medicare
					(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(21)Disclosure of
				return information for purposes of providing low-income subsidies under
				Medicare
								(A)Return
				information from Internal Revenue Service to Social Security
				AdministrationThe Secretary,
				upon written request from the Commissioner of Social Security under section
				1860D–14(e)(1) of the Social Security Act, shall disclose to the Commissioner
				with respect to any taxpayer identified by the Commissioner—
									(i)(I)whether the adjusted gross income, as
				modified in accordance with specifications of the Secretary of Health and Human
				Services for purposes of carrying out such section, of such taxpayer and, if
				applicable, such taxpayer’s spouse, for the applicable year, exceeds the
				amounts specified by the Secretary of Health and Human Services in order to
				apply the 135 and 150 percent poverty lines under such section,
										(II)the adjusted gross income (as determined
				under subclause (I)), in the case of a taxpayer with respect to which such
				adjusted gross income exceeds the amount so specified for applying the 135
				percent poverty line and does not exceed the amount so specified for applying
				the 150 percent poverty line,
										(III)whether the return was a joint return
				for the applicable year, and
										(IV)the applicable year, or
										(ii)if applicable,
				the fact that there is no return filed for such taxpayer for the applicable
				year.
									(B)Definition of
				applicable yearFor the purposes of this paragraph, the term
				applicable year means the most recent taxable year for which
				information is available in the Internal Revenue Service’s taxpayer data
				information systems, or, if there is no return filed for such taxpayer for such
				year, the prior taxable year.
								(C)Restriction on
				individuals for whom disclosure is requestedThe Commissioner of Social Security shall
				only request information under this paragraph with respect to individuals who
				are described in subparagraph (C) of section 1860D–14(e)(1) of the Social
				Security Act or who have requested that such request be made under subparagraph
				(B) of such section.
								(D)Return
				information from Social Security Administration to Department of Health and
				Human ServicesThe Commissioner of Social Security shall, upon
				written request from the Secretary of Health and Human Services, disclose to
				the Secretary of Health and Human Services the information described in clauses
				(i) and (ii) of subparagraph (A).
								(E)Permissive
				disclosure to officers, employees, and contractorsThe
				information described in clauses (i) and (ii) of subparagraph (A) may be
				disclosed among officers, employees, and contractors of the Social Security
				Administration and the Department of Health and Human Services for the purposes
				described in subparagraph (F).
								(F)Restriction on
				use of disclosed informationReturn information disclosed under this
				paragraph may be used only for the purposes of identifying eligible individuals
				for, and administering—
									(i)low-income
				subsidies under section 1860D–14 of the Social Security Act, and
									(ii)the Medicare
				Savings Program implemented under clauses (i), (iii), and (iv) of section
				1902(a)(10)(E) of such Act.
									(G)Termination of
				disclosures for certain eligibility determinationsWith respect
				to individuals who are described in subparagraph (C) of section 1860D–14(e)(1)
				of the Social Security Act, return information may not be disclosed under this
				paragraph after the date that is one year after the date of the enactment of
				this
				paragraph.
								.
					(2)ConfidentialityParagraph
			 (3) of section 6103(a) of such Code is amended by striking or
			 (20) and inserting (20), or (21).
					(3)Procedures and
			 recordkeeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (20) each place
			 it appears and inserting (20), or (21).
					(4)Unauthorized
			 disclosure or inspectionParagraph (2) of section 7213(a) of such
			 Code is amended by striking or (20) and inserting (20),
			 or (21).
					204.Modification of
			 resource standards for determination of eligibility for low-income subsidy;
			 simplification of income and asset rules
				(a)Increasing the
			 resource standard applied to full low-income subsidySubparagraph
			 (D) of section 1860D–14(a)(3)(D) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)) is amended—
					(1)in the heading, by
			 striking three
			 times;
					(2)in clause (i), by
			 striking and at the end;
					(3)in clause
			 (ii)—
						(A)by striking
			 a subsequent year and inserting 2007;
						(B)by striking
			 this clause for the previous year and inserting clause
			 (i) for 2006; and
						(C)by inserting
			 (or clause (i)) after this clause; and
						(D)by striking the
			 period at the end and inserting a semicolon;
						(4)by adding at the
			 end the following new clauses:
						
							(iii)for 2008, six times the maximum amount of
				resources that an individual may have and obtain benefits under such
				supplemental security income program; and
							(iv)for a subsequent
				year the resource limitation established under this clause (or clause (iii))
				for the previous year increased by the annual percentage increase in the
				consumer price index (all items; U.S. city average) as of September of such
				previous year.
							;
				and
					(5)in the last
			 sentence, by inserting or (iv) after clause
			 (ii).
					(b)Increasing the
			 alternate resource standardSubparagraph (E)(i) of such section is
			 amended—
					(1)by striking
			 and at the end of subclause (I);
					(2)in subclause
			 (II)—
						(A)by striking
			 a subsequent year and inserting 2007;
						(B)by striking
			 in this subclause (or subclause (I)) for the previous year and
			 inserting in subclause (I) for 2006; and
						(C)by striking the
			 period at the end and inserting a semicolon;
						(3)by inserting after subclause (II) the
			 following new subclauses:
						
							(III)for 2008,
				$27,500 (or $55,000 in the case of the combined value of the individual’s
				assets or resources and the assets or resources of the individual’s spouse);
				and
							(IV)for a subsequent
				year the dollar amounts specified in this subclause (or subclause (III)) for
				the previous year increased by the annual percentage increase in the consumer
				price index (all items; U.S. city average) as of September of such previous
				year.
							;
				and
					(4)in the last
			 sentence, by inserting or (IV) after subclause
			 (II).
					(c)Exemptions from
			 resourcesSuch section is further amended—
					(1)in subparagraphs
			 (D) and (E), by inserting , except as provided in subparagraph
			 (G) after supplemental security income program;
			 and
					(2)by adding at the
			 end the following new subparagraph:
						
							(G)Additional
				exclusionsIn determining the
				resources of an individual (and their eligible spouse, if any) under section
				1613 for purposes of subparagraphs (D) and (E), the following additional
				exclusions shall apply for months beginning after the date of the enactment of
				this subparagraph:
								(i)Life insurance
				policyNo part of the value of any life insurance policy shall be
				taken into account.
								(ii)Pension or
				retirement planNo balance in
				any pension or retirement plan shall be taken into
				account.
								.
					(d)Not counting
			 in-kind support and maintenance as incomeSuch section is further
			 amended in subparagraph (C)(i), by inserting and except that support and
			 maintenance furnished in kind shall not be counted as income for months
			 beginning after the date of the enactment of the Prescription Coverage Now Act
			 of 2007 after section 1902(r)(2).
				205.Indexing deductible
			 and cost-sharing above annual out-of-pocket threshold for individuals with
			 income below 150 percent of poverty
			 line
				(a)Indexing
			 deductibleSection 1860D–14(a)(4)(B) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(4)(B)) is amended—
					(1)in clause (i), by
			 striking or;
					(2)in clause
			 (ii)—
						(A)by striking a subsequent
			 year and inserting 2008;
						(B)by striking
			 this clause (or clause (i)) for the previous year and inserting
			 clause (i) for 2007; and
						(C)by striking the
			 period at the end and inserting ; and;
						(3)by
			 adding after clause (ii) the following new clause:
						
							(iii)for 2009 and each succeeding year, the
				amount determined under this subparagraph for the previous year increased by
				the annual percentage increase in the consumer price index (all items; U.S.
				city average) as of September of such previous
				year.
							;
				and
					(4)in the last
			 sentence, by striking clause (i) or (ii) and inserting
			 clause (i), (ii), or (iii).
					(b)Indexing
			 cost-sharingSection
			 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is
			 amended—
					(1)in paragraph
			 (1)(D)(iii), by striking exceed the copayment amount and all
			 that follows through the period at the end and inserting “exceed—
						
							(I)for 2006 and 2007, the copayment amount
				specified under section 1860D–2(b)(4)(A)(i)(I) for the drug and year involved;
				and
							(II)for 2008 and each succeeding year, the
				amount determined under this subparagraph for the previous year increased by
				the annual percentage increase in the consumer price index (all items; U.S.
				city average) as of September of such previous
				year.
							;
				and
					(2)in paragraph
			 (2)(E), by striking exceed the copayment or coinsurance amount
			 and all that follows through the period at the end and inserting
			 “exceed—
						
							(i)for 2006 and 2007, the copayment or
				coinsurance amount specified under section 1860D–2(b)(4)(A)(i)(I) for the drug
				and year involved; and
							(ii)for 2008 and each succeeding year, the
				amount determined under this clause for the previous year increased by the
				annual percentage increase in the consumer price index (all items; U.S. city
				average) as of September of such previous
				year.
							.
					206.No impact on
			 eligibility for benefits under other programs
				(a)In
			 generalSection 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3)), as amended by section 204(c)(2), is amended—
					(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraph
			 (F) and inserting subparagraphs (F) and (H); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(H)No impact on
				eligibility for benefits under other programsThe availability of
				premium and cost-sharing subsidies under this section shall not be treated as
				benefits or otherwise taken into account in determining an individual’s
				eligibility for, or the amount of benefits under, any other Federal
				program.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to premium and cost-sharing subsidies for months
			 beginning after the date of the enactment of this Act.
				207.Screening by
			 Commissioner of Social Security for eligibility under Medicare savings
			 programs
				(a)In
			 generalSection 1860D–14(a)(3)(B)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(3)(B)(i)) is amended by inserting after the first
			 sentence the following: As part of making an eligibility determination
			 under the preceding sentence for an individual, the Commissioner shall make a
			 determination of the individual’s eligibility for medical assistance for any
			 Medicare cost-sharing described in section 1905(p)(3) and, if the individual is
			 eligible for any such Medicare cost-sharing, transmit the data necessary to
			 verify such eligibility to the appropriate State Medicaid
			 agency..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to determinations made for months beginning after
			 the date of the enactment of this Act.
				208.Special enrollment
			 period for subsidy eligible individuals
				(a)In
			 generalSection 1860D–1(b)(3) of the Social Security Act (42
			 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following new
			 subparagraph:
					
						(F)Eligibility for
				low-income subsidy
							(i)In
				generalIn the case of an applicable subsidy eligible individual
				(as defined in clause (ii)), the special enrollment period described in clause
				(iii).
							(ii)Applicable
				subsidy eligible individual definedFor purposes of this
				subparagraph, the term applicable subsidy eligible individual
				means a part D eligible individual who is determined under subparagraph (B) of
				section 1860D–14(a)(3) to be a subsidy eligible individual (as defined in
				subparagraph (A) of such section), and includes such an individual who was
				enrolled in a prescription drug plan or an MA–PD plan on the date of such
				determination.
							(iii)Special
				enrollment period describedThe special enrollment period
				described in this clause, with respect to an applicable subsidy eligible
				individual, is the 90-day period beginning on the date the individual receives
				notification that such individual has been determined under section
				1860D–14(a)(3)(B) to be a subsidy eligible individual (as so
				defined).
							.
				(b)Automatic
			 enrollment process for certain subsidy eligible
			 individualsSection 1860D–1(b)(1) is amended by adding at the end
			 the following new subparagraph:
					
						(D)Special rule for
				subsidy eligible individualsThe process established under
				subparagraph (A) shall include, in the case of an applicable subsidy eligible
				individual (as defined in clause (ii) of paragraph (3)(F)) who fails to enroll
				in a prescription drug plan or an MA–PD plan during the special enrollment
				period described in clause (iii) of such paragraph applicable to such
				individual, a process for the facilitated enrollment of the individual in the
				prescription drug plan or MA–PD plan that is most appropriate for such
				individual (as determined by the Secretary). Nothing in the previous sentence
				shall prevent an individual described in such sentence from declining
				enrollment in a plan determined appropriate by the Secretary (or in the program
				under this part) or from changing such
				enrollment.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to subsidy
			 determinations made for months beginning with January 2008.
				209.Waiver of late
			 enrollment penalty for subsidy eligible individuals
				(a)In
			 generalSection 1860D–13(b)
			 of the Social Security Act (42 U.S.C. 1395w–113(b)) is amended by adding at the
			 end the following new paragraph:
					
						(8)Waiver of late
				enrollment penalty for subsidy eligible individualsIn the case
				of a subsidy eligible individual (as defined in paragraph (3)(A) of section
				1860D–14(a)) who is determined to be entitled to a subsidy in accordance with
				paragraph (1) or (2) of such section, there shall not be an increase under
				paragraph (1) in the monthly premium of such individual for any month in which
				such individual is determined to be so
				entitled.
						.
				(b)Conforming
			 amendmentSection 1860D–14(a)(1)(A) of such Act (42 U.S.C.
			 1395w–114(a)(1)(A)) is amended—
					(1)by striking
			 equal to— and all that follows through (i) 100
			 percent and inserting equal to 100 percent;
					(2)by
			 striking ; plus and inserting a period; and
					(3)by striking clause
			 (ii).
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to premiums and subsidies for months beginning with
			 January 2008. Nothing in this section shall be construed as affecting the
			 waiver of any late enrollment penalties for subsidy eligible individuals that
			 may have been effected by administrative action for months before such
			 month.
				IIIFraud and Abuse
			 Provisions
			301.Criminal
			 penalty for fraud in connection with enrollment under an MA plan or
			 prescription drug plan
				(a)In
			 generalSection 1857 of the Social Security Act (42 U.S.C.
			 1395w–27) is amended by adding at the end the following new subsection:
					
						(j)Criminal penalty
				for fraud in connection with enrollment under an MA plan or prescription drug
				planWhoever knowingly and
				willfully—
							(1)defrauds an
				individual in connection with the enrollment (or nonenrollment) of the
				individual with a Medicare Advantage plan under this part or a prescription
				drug plan under part D; or
							(2)fraudulently or
				falsely represents an entity to be such a plan for purposes of inducing
				enrollment in such entity;
							shall be
				fined under title 18, United States Code, or imprisoned not less than 3 years
				and not more than 10 years, or
				both..
				(b)Conforming
			 reference in part DSection 1860D–12(b) of such Act (42 U.S.C.
			 1395w–112(b)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Reference to
				penalty for fraud in connection with enrollment under a prescription drug
				planFor provision imposing a
				criminal penalty for defrauding an individual in connection with the enrollment
				of such individual under a prescription drug plan, see section
				1857(j).
						.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 fraudulent acts and to fraudulent or false representations made on or after the
			 date of the enactment of this Act.
				302.Recourse for
			 slamming practicesSection
			 1851 of the Social Security Act (42 U.S.C. 1395w–21) is amended by adding at
			 the end the following new subsection:
				
					(j)Sanctions
				against slamming practices
						(1)In
				generalThe Secretary shall
				establish procedures, consistent with this subsection and the complaint
				processes otherwise available, under which Medicare Advantage eligible
				individuals who have been enrolled into an MA–PD plan without their informed
				consent may file a complaint with the Secretary regarding such enrollment. Such
				a complaint shall be signed and shall attest, under penalty of perjury, as to
				the accuracy of the statements therein.
						(2)Response to the
				complaintIf the Secretary finds that the complaint is justified
				by the facts in the case, the Secretary shall permit the individual to be
				enrolled under the original Medicare fee-for-service program and the Medicare
				operated prescription drug plan or under another MA plan in which the
				individual was previously enrolled. An individual who is dissatisfied with the
				Secretary’s decision on the complaint may have a hearing on the complaint
				before an administrative law judge in a manner similar to the manner in which
				such a hearing is permitted under this title with respect to other
				determinations under this
				title.
						.
			303.Protection from
			 loss of employment-based retiree health coverage upon enrollment for Medicare
			 prescription drug benefit during 2007Section 1860D–22(a)(2) of the Social
			 Security Act (42 U.S.C. 1395w–132(a)(2)) is amended by adding at the end the
			 following new subparagraph:
				
					(D)Protection from
				loss of employment-based coverageThe sponsor of the plan may not
				involuntarily discontinue coverage of an individual under a group health plan
				before January 1, 2008, based upon the individual’s decision to enroll in a
				prescription drug plan or an MA–PD plan under this
				part.
					.
			304.Required
			 application of intermediate sanctions to protect against fraud and
			 abuse
				(a)In
			 generalSection 1860D–12(b)(3)(E) of the Social Security Act (42
			 U.S.C. 1395w–112(b)(3)(E)) is amended by inserting and the reference to
			 may provide in section 1857(g)(1) is deemed a reference to
			 shall provide after this part.
				(b)Application to
			 MA–PD plansSection 1857(g)(1) of such Act (42 U.S.C.
			 1395w–27(g)(1)) is amended by inserting (or in the case of an MA–PD plan
			 or a prescription drug plan under part D, the Secretary shall provide)
			 after may provide.
				305.Repeal of
			 special waiver authority for State licensureSubsection (d) of section 423.410 of title
			 42, Code of Federal Regulations, is repealed, and the Secretary of Health and
			 Human Services has no authority to provide for a waiver of a State licensure
			 requirement described in such subsection except pursuant to section
			 1855(a)(2)(B) of the Social Security Act (42 U.S.C. 1395w–25(a)(2)(B)).
			IVRelation to
			 Social Security Benefits
			401.Protection of
			 Social Security benefits against decrease due to part D medicare premium
			 increases
				(a)Protection
			 against decrease in Social Security benefits
					(1)Application to
			 enrollees in prescription drug plansSection 1860D–13(a)(1) of
			 the Social Security Act (42 U.S.C. 1395ww–113(a)(1)) is amended—
						(A)in subparagraph
			 (F), by striking (D) and (E), and inserting (D), (E), and
			 (F),;
						(B)by redesignating
			 subparagraph (F) as subparagraph (G); and
						(C)by inserting after
			 subparagraph (E) the following new subparagraph:
							
								(F)Protection of
				Social Security benefitsFor any calendar year, if an individual
				is entitled to monthly benefits under section 202 or 223 or to a monthly
				annuity under section 3(a), 4(a), or 4(f) of the Railroad Retirement Act of
				1974 for November and December of the preceding year and was enrolled under a
				prescription drug plan or MA–PD plan for such months, the base beneficiary
				premium otherwise applied under this paragraph for the individual for months in
				that year shall be decreased by the amount (if any) by which the sum of the
				amounts described in the following clauses (i) and (ii) exceeds the amount of
				the increase in such monthly benefits for that individual attributable to
				section 215(i):
									(i)Part D premium
				increase factor
										(I)In
				generalExcept as provided in this clause, the amount of the
				increase (if any) in the adjusted national average monthly bid amount (as
				determined under subparagraph (B)(iii)) for a month in the year over such
				amount for a month in the preceding year.
										(II)No application
				to full premium subsidy individualsIn the case of an individual
				enrolled for a premium subsidy under section 1860D–14(a)(1), zero.
										(III)Special rule
				for partial premium subsidy individualsIn the case of an
				individual enrolled for a premium subsidy under section 1860D–14(a)(2), a
				percent of the increase described in subclause (I) equal to 100 percent minus
				the percent applied based on the linear scale under such section.
										(ii)Part B premium
				increase factorIf the individual is enrolled for such months
				under part B—
										(I)In
				generalExcept as provided in subclause (II), the amount of the
				annual increase in premium effective for such year resulting from the
				application of section 1839(a)(3), as reduced (if any) under section
				1839(f).
										(II)No application
				to individuals participating in medicare savings programIn the
				case of an individual who is enrolled for medical assistance under title XIX
				for Medicare cost-sharing described in section 1905(p)(3)(A)(ii),
				zero.
										.
						(2)Application
			 under Medicare Advantage programSection 1854(b)(2)(B) of such
			 Act (42 U.S.C. 1395w–24(b)(2)(B)), as in effect as of January 1, 2006, relating
			 to MA monthly prescription drug beneficiary premium, is amended by inserting
			 after as adjusted under section 1860D–13(a)(1)(B) the following:
			 and section 1860D–13(a)(1)(F).
					(3)Payment from
			 medicare prescription drug accountSection 1860D–16(b) of such
			 Act (42 U.S.C. 1395w–116(b)) is amended—
						(A)in paragraph (1),
			 as amended by section 101(c)(5)—
							(i)by
			 striking and at the end of subparagraph (D);
							(ii)by
			 striking the period at the end of subparagraph (E) and inserting ;
			 and; and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(F)payment under
				paragraph (5) of premium reductions effected under section
				1860D–13(a)(1)(F).
									;
				and
							(B)by adding at the
			 end the following new paragraph:
							
								(5)Payment for
				Social Security benefit protection premium reductions
									(A)In
				generalIn addition to payments provided under section 1860D–15
				to a PDP sponsor or an MA organization, in the case of each part D eligible
				individual who is enrolled in a prescription drug plan offered by such sponsor
				or an MA–PD plan offered by such organization and who has a premium reduced
				under section 1860D–13(a)(1)(F), the Secretary shall provide for payment to
				such sponsor or organization of an amount equivalent to the amount of such
				premium reduction.
									(B)Application of
				provisionsThe provisions of subsections (d) and (f) of section
				1860D–15 (relating to payment methods and disclosure of information) shall
				apply to payment under subparagraph (A) in the same manner as they apply to
				payments under such
				section.
									.
						(b)Disregard of
			 premium reductions in determining dedicated revenues under MMA cost
			 containmentSection 801(c)(3)(D) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is
			 amended by adding at the end the following: Such premiums shall also be
			 determined without regard to any reductions effected under section 1839(f) or
			 1860D–13(a)(1)(F) of such title..
				(c)Effective
			 dates
					(1)Part D
			 premiumThe amendments made by subsection (a) apply to premiums
			 for months beginning with January 2008.
					(2)MMA
			 provisionThe amendment made by subsection (b) shall take effect
			 on the date of the enactment of this Act.
					VBeneficiary
			 Protection Provisions
			501.Suspension of late
			 enrollment penalties; allowing one-time change in plan during first year of
			 enrollment
				(a)No late
			 enrollment penalties for months before January 2008Section
			 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is
			 amended by inserting (after December 2007) after any
			 month.
				(b)Change in plan
			 during first year of enrollment and during first 3 months of subsequent years
			 of enrollmentSection 1860D–1(b)(1) of such Act (42 U.S.C.
			 1395w–101(b)(1)), as amended by section 208(b), is further amended—
					(1)in subparagraph
			 (B)(iii)—
						(A)by inserting
			 and subparagraph (F) of this paragraph after of this
			 subsection; and
						(B)by striking
			 subparagraphs (B) and (C) of paragraph (2) and inserting
			 paragraph (2)(B); and
						(2)by adding at the
			 end the following new subparagraphs:
						
							(E)Change in
				prescription drug plan allowed during first year of enrollment
								(i)In
				generalSubject to clause (ii), at any time during the 12-month
				period beginning with the first month in which a part D eligible individual is
				enrolled in a prescription drug plan under this part, the individual may change
				the prescription drug plan in which the individual is enrolled.
								(ii)Limitation of
				one change during periodAn individual may exercise the right
				under clause (i) only once during such 12-month period and the exercise of such
				right shall be in addition to the exercise of any other rights to change such
				an enrollment during such period.
								(F)Change in
				prescription drug plan allowed during first 3 months of subsequent years of
				enrollmentIn applying section 1851(e)(2)(C) under subparagraph
				(B)(iii), the change of election described in such section may only be a change
				in the prescription drug plan in which the individual is
				enrolled.
							.
					502.Counting
			 expenditures under State drug assistance programs against true out-of-pocket
			 costsSection
			 1860D–2(b)(4)(C)(ii) of the Social Security
			 Act (42 U.S.C. 1395w–102(b)(4)(C)(ii)) is amended by inserting
			 , AIDS Drug Assistance Program, or other State drug assistance
			 program after State Pharmaceutical Assistance
			 Program.
			503.Price
			 disclosure
				(a)In
			 generalSection 1860D–2(d)(2)
			 of the Social Security Act (42 U.S.C. 1395w–102(d)(2)) is amended—
					(1)in the first
			 sentence, by striking which are passed through and all that
			 follows through other dispensers;
					(2)in the second
			 sentence, by inserting do not before apply;
			 and
					(3)in the second
			 sentence, by inserting before the period at the end the following: and
			 the Secretary shall make the information described in the previous sentence
			 available to the public.
					(b)Conforming
			 amendmentSection 1927(b)(3)(D) of such Act (42 U.S.C.
			 1396r–8(b)(3)(D)) is amended by striking the last sentence.
				504.Removal of
			 covered part D drugs from the prescription drug plan formularySection 1860D–4(b)(3)(E) of the Social
			 Security Act (42 U.S.C. 1395w–104(b)(3)(E)) is amended to read as
			 follows:
				
					(E)Removing drug
				from formulary or changing preferred or tier status of drug
						(i)Limitation on
				removal or changeBeginning with 2008, except as provided in
				clause (iii), the PDP sponsor of a prescription drug plan may not—
							(I)remove a covered
				part D drug from the plan formulary;
							(II)change the
				preferred or tiered cost-sharing status of such a drug to a status less
				favorable to an enrollee; or
							(III)introduce a
				barrier, such as step therapy, prior authorization, or quantity limitation, to
				access to covered part D drugs,
							unless
				advance notice under clause (ii) of such removal, change, or introduction has
				been provided and unless such removal, change, or introduction is only
				effective beginning on January 1 of the year following the year in which such
				notice is provided.(ii)NoticeThe
				notice under this clause is an appropriate notice (such as under subsection
				(a)(3)) to the Secretary, affected enrollees, physicians, pharmacies, and
				pharmacists during the period beginning on September 1 and ending on October 31
				of a year. Such notice shall ensure that such information is made available
				prior to the annual, coordinated open election period described in section
				1851(e)(3)(B)(iii), as applied under section 1860D–1(b)(1)(B)(iii).
						(iii)ExceptionClause
				(i) shall not apply to a covered part D drug—
							(I)if it has been
				determined to be unsafe by the Food and Drug Administration; and
							(II)if, during a plan
				year, the drug changes from being a single source drug to a multiple source
				drug (as defined in section 1927(k)), and the prescription drug plan covers
				another bioequivalent multiple source drug at the same or lower cost-sharing to
				enrolled
				individuals.
							.
			505.Special treatment
			 under Medicare part D for drugs in 6 specified therapeutic categories
				(a)Medicare part D
			 formularies required To cover all drugs in 6 specified therapeutic
			 categories
					(1)In
			 generalSection 1860D–4(b)(3)
			 of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended—
						(A)in subparagraph
			 (C)(i), by inserting , except as provided in subparagraph (G),
			 after although; and
						(B)by inserting after
			 subparagraph (F) the following new subparagraph:
							
								(G)Required
				inclusion of drugs in certain therapeutic categories and classes
									(i)RequirementThe
				formulary must include, subject to clause (iii), all or substantially all drugs
				in each of the following therapeutic categories of covered part D drugs:
										(I)Immunosuppresessants.
										(II)Antidepressants.
										(III)Antipsychotics.
										(IV)Anticonvulsants.
										(V)Antiretrovials.
										(VI)Antineoplastics.
										(ii)Coverage of all
				unique dosage formsTo meet
				the requirement under clause (i), the formulary must include all covered part D
				drugs and unique dosages and forms of such drugs in the categories specified in
				such clause, except for—
										(I)multi-source
				brands of the identical molecular structure;
										(II)extended release
				products in the case that the immediate release product involved is included on
				the formulary;
										(III)products that
				have the same active ingredient; and
										(IV)dosage forms that
				do not provide a unique route of administration, such as tablets and
				capsules.
										(iii)Application to
				new FDA-approved drugsIn the
				case of a drug that becomes a covered part D drug and that is included in a
				category specified in clause (i), clause (i) shall apply to such drug 30 days
				after the drug has been placed on the market. Nothing in the previous sentence
				shall be construed as preventing a pharmacy and therapeutic committee from
				advising a PDP sponsor of a prescription drug plan on the clinical
				appropriateness of formulary management practices and policies related to new
				drugs in such categories.
									(iv)Utilization
				management tools not permittedA PDP sponsor of a prescription drug plan
				may not apply a utilization management tool, such as prior authorization or
				step therapy, to a drug required under clause (i) to be included on the
				formulary.
									(v)Rules of
				construction
										(I)Issuance of
				guidance or regulations to establish formulary or utilization management
				requirements permittedNothing in this subparagraph shall be
				construed as prohibiting the Secretary from issuing guidance or regulations to
				establish formulary or utilization management requirements under this section
				for any category or class of covered part D drugs if such guidance or
				regulations are consistent with the requirements of this subparagraph.
										(II)Additional
				therapeutic categories permittedNothing in this subparagraph
				shall be construed as prohibiting the Secretary from including any additional
				therapeutic category or class of covered part D drugs under clause (i) for
				purposes of this
				subparagraph.
										.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to plan
			 years beginning on or after January 1, 2008.
					(b)Special
			 requirements for coverage determinations, reconsiderations, and appeals for
			 drugs included in specified therapeutic categories
					(1)In
			 generalSection 1860D–4(g) of the Social Security Act (42 U.S.C.
			 1395w–104(g)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Reconsideration
				of determinations related to drugs included in specified therapeutic categories
				conducted by Independent Review EntityWith respect to a part D
				eligible individual enrolled in a prescription drug plan, in the case of a
				determination under this subsection that denies such individual coverage (in
				whole or in part) of a drug in a category specified in subsection (b)(3)(G)(i),
				the individual may request that the reconsideration of such determination
				authorized under section 1852(g)(2) (as applied by paragraph (1)) be conducted
				by the independent, outside entity described in paragraph (4) of section
				1852(g) in accordance with the procedures for an expedited reconsideration
				under paragraph (3) of such section.
							(4)Required
				coverage of drugs included in specified therapeutic categories during
				determinations, reconsiderations, and appealsIf a part D
				eligible individual enrolled in a prescription drug plan offered by a PDP
				sponsor requests a redetermination or reconsideration under this subsection (or
				an appeal under subsection (h)) with respect to an utilization management
				requirement or denial of coverage (in whole or in part) of a drug in a category
				specified in subsection (b)(3)(G)(i), such sponsor shall provide such
				individual with coverage of such drug as prescribed during the pendency of such
				redetermination, reconsideration, or appeal until 60 days after the date of
				receipt of a written notification of—
								(A)in the case that the individual does not
				request a reconsideration or appeal, the determination on such
				redetermination;
								(B)in the case that
				the individual requests a reconsideration but not an appeal, the determination
				on such reconsideration; or
								(C)in the case that
				the individual requests an appeal, the determination on such appeal or the
				dismissal of the appeal;
								except
				that in no case shall such coverage end before the end of the period in which
				an individual may file an appeal with respect to the determination
				involved..
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to requests
			 for redeterminations, reconsiderations, and appeal hearings made on or after
			 the effective date described in subsection (a)(2).
					(c)Reporting
			 requirements for drugs included in specified therapeutic categories
					(1)In
			 generalSection 1860D–4(b) of the Social Security Act (42 U.S.C.
			 1395w–104(b)) is amended by adding at the end the following new
			 paragraph:
						
							(4)Reporting
				requirements for drugs included in specified therapeutic categories
								(A)Reports by PDP
				sponsorsA PDP sponsor
				offering a prescription drug plan shall submit to the Secretary (in a form and
				manner specified by the Secretary), with respect to drugs in a category of
				covered part D drugs specified in subsection (b)(3)(G)(i), information on the
				number of favorable and unfavorable decisions under the plan relating to
				coverage determinations, redeterminations, reconsiderations, appeals, and
				enrollee requests for exceptions to formulary policies for such drugs.
								(B)Report to
				CongressThe Secretary shall submit an annual report to Congress
				summarizing the information submitted under subparagraph (A) and shall publish
				each report in the Federal
				Register.
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 prescription drug plans and MA plans for plan years beginning on or after the
			 effective date described in subsection (a)(2).
					506.Removal of exclusion
			 of benzodiazepines from required coverage under the Medicare Prescription Drug
			 Program
				(a)In
			 generalSection 1860D–2(e)(2)
			 of the Social Security Act (42 U.S.C. 1395w–102(e)(2)) is amended—
					(1)by
			 striking subparagraph (E) and inserting subparagraphs (E)
			 and (J); and
					(2)by inserting
			 and benzodiazepines after smoking cessation
			 agents.
					(b)Review of
			 benzodiazepine prescription policies To assure appropriateness and To avoid
			 abuseThe Secretary of Health
			 and Human Services shall review the policies of Medicare prescription drug
			 plans (and MA–PD plans) under parts C and D of title XVIII of the Social
			 Security Act regarding the filling of prescriptions for benzodiazepine to
			 ensure that these policies are consistent with accepted clinical guidelines,
			 are appropriate to individual health histories, and are designed to minimize
			 long term use, guard against over-prescribing, and prevent patient
			 abuse.
				(c)Development by
			 medicare quality improvement organizations of educational guidelines for
			 physicians regarding prescribing of benzodiazepinesThe Secretary of Health and Human Services
			 shall provide, in contracts entered into with Medicare quality improvement
			 organizations under part B of title XI of the Social Security Act, for the
			 development by such organizations of appropriate educational guidelines for
			 physicians regarding the prescribing of benzodiazepines.
				(d)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to contract years beginning on or after January 1,
			 2008.
				507.Standardized
			 forms and procedures for reconsiderations and appeals
				(a)In
			 generalSection 1860D–4 of the Social Security Act (42 U.S.C.
			 1395w–104) is amended by adding at the end the following new subsection:
					
						(l)Standardized
				forms and procedures for reconsiderations and appeals
							(1)Standard
				enrollee noticeThe Secretary shall develop a standard notice to
				be distributed by a prescription drug plan (or an MA–PD plan) to an enrollee
				when a covered part D drug prescribed for the enrollee is not covered, or the
				coverage of such drug is otherwise restricted, by the plan.
							(2)Standardized
				process for reconsiderations and appealsThe Secretary shall
				require prescription drug plans and MA–PD plans to follow the same standardized
				process for reconsiderations and redeterminations under subsections (g) and
				(h). Such process shall require that determinations regarding medical necessity
				are based on professional medical judgement, the medical condition of the
				enrollee, the treating physician's recommendation, and other medical
				evidence.
							.
				(b)Effective
			 dateThe Secretary of Health and Human Services shall provide for
			 the standard notice and the standardized process, and the application of such
			 notice and process, under the amendment made by subsection (a) by not later
			 than January 1, 2008.
				508.Elimination of
			 MA Regional Stabilization Fund (Slush Fund); elimination of certain MA
			 overpayments
				(a)Elimination of
			 slush fund
					(1)In
			 generalSubsection (e) of
			 section 1858 of the Social Security Act (42 U.S.C. 1395w–27a) is
			 repealed.
					(2)Conforming
			 amendmentSection 1858(f)(1)
			 of the Social Security Act (42 U.S.C. 1395w–27a(f)(1)) is amended by striking
			 subject to subsection (e),.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect as if included in the enactment of section
			 221(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2181).
					(b)Elimination of
			 certain Medicare Advantage overpayments
					(1)In
			 generalSection 1853(a)(1)(C)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395w–23(a)(1)(C)(ii)), as added by section 5301 of the Deficit Reduction Act
			 of 2005, is amended—
						(A)in the heading, by
			 striking during phase-out of
			 budget neutrality factor;
						(B)in the matter
			 preceding subclause (I), by striking through 2010 and inserting
			 and subsequent years; and
						(C)in subclause (II),
			 by striking only for 2008, 2009, and 2010 and inserting
			 for 2008 and subsequent years.
						(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the enactment of section 5301 of the Deficit Reduction Act of
			 2005.
					509.Beneficiary
			 complaints
				(a)In
			 generalSection 1860D–4(a) of the Social Security Act (42 U.S.C.
			 1395w–104(a)) is amended by adding at the end the following new
			 paragraph:
					
						(5)Beneficiary
				complaints
							(A)Complaint
				logThe Secretary shall keep record of all complaints received at
				1–800–MEDICARE and at any regional office of the Centers for Medicare &
				Medicaid Services from (or on behalf of) a beneficiary concerning prescription
				drug plans and MA–PD plans. Complaints shall be recorded even if the
				beneficiary does not explicitly identify the concern (or concerns) as a
				complaint, and even if the beneficiary is subsequently referred to the plan for
				complaint resolution. The Secretary shall publicly report statistical data on
				such complaints, including the type of complaint, whether the complaint was
				resolved, and the time taken to resolve the complaint.
							(B)Plan response to
				complaintsIf the Secretary
				receives such a beneficiary complaint regarding such a plan and refers the
				complaint to such plan for investigation and resolution by the plan, the plan
				shall report back to the Secretary on a timely basis on the resolution of the
				complaint. The Secretary shall record such information in the beneficiary’s
				record and include data on timeliness of plan’s response in public
				reports.
							(C)Report to
				CongressThe Secretary shall annually report to Congress
				regarding complaints compiled under this
				paragraph.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to contract
			 years beginning on or after the date of the enactment of this Act.
				510.Fill of drugs
			 for dual eligibles
				(a)In
			 generalSection 1860D–4(g) of the Social Security Act (42 U.S.C.
			 1395w–104(g)) is amended by adding at the end the following new
			 paragraph:
					
						(3)Fill of drugs
				for full-benefit dual eligible individualsIn the case of a reconsideration under
				paragraph (1) or an exception under paragraph (2) sought with respect to a
				covered part D drug on behalf of a full-benefit dual eligible individual (as
				defined in section 1935(c)(6)), the PDP sponsor shall provide for coverage of
				the drug (or treatment of the drug as a preferred drug under a tiered
				formulary) pending disposition of the reconsideration or
				exception.
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to contract years beginning on or after the date of
			 the enactment of this Act.
				WFair
			 and Speedy Treatment of Medicare Prescription Drug Claims
			601.Prompt payment
			 by Medicare prescription drug plans and MA–PD plans under part D
				(a)Application to
			 prescription drug plansSection 1860D–12(b) of the Social
			 Security Act (42 U.S.C. 1395w–112 (b)), as amended by section 301(b), is
			 amended by adding at the end the following new paragraph:
					
						(5)Prompt payment of
				clean claims
							(A)Prompt
				paymentEach contract entered into with a PDP sponsor under this
				subsection with respect to a prescription drug plan offered by such sponsor
				shall provide that payment shall be issued, mailed, or otherwise transmitted
				with respect to all clean claims submitted under this part within the
				applicable number of calendar days after the date on which the claim is
				received.
							(B)DefinitionsIn
				this paragraph:
								(i)Clean
				claimThe term clean claim means a claim, with
				respect to a covered part D drug, that has no apparent defect or impropriety
				(including any lack of any required substantiating documentation) or particular
				circumstance requiring special treatment that prevents timely payment from
				being made on the claim under this part.
								(ii)Applicable
				number of calendar daysThe term applicable number of
				calendar days means—
									(I)with respect to
				claims submitted electronically, 14 calendar days; and
									(II)with respect to
				claims submitted otherwise, 30 calendar days.
									(C)Interest
				paymentIf payment is not issued, mailed, or otherwise
				transmitted within the applicable number of calendar days (as defined in
				subparagraph (B)) after a clean claim is received, interest shall be paid at a
				rate used for purposes of section 3902(a) of title 31, United States Code
				(relating to interest penalties for failure to make prompt payments), for the
				period beginning on the day after the required payment date and ending on the
				date on which payment is made.
							(D)Procedures
				involving claims
								(i)Claims deemed to
				be clean claims
									(I)In
				generalA claim for a covered part D drug shall be deemed to be a
				clean claim for purposes of this paragraph if the PDP sponsor involved does not
				provide a notification of deficiency to the claimant by the 10th day that
				begins after the date on which the claim is submitted.
									(II)Notification of
				deficiencyFor purposes of subclause (II), the term
				notification of deficiency means a notification that specifies all
				defects or improprieties in the claim involved and that lists all additional
				information or documents necessary for the proper processing and payment of the
				claim.
									(ii)Payment of
				clean portions of claimsA PDP sponsor shall, as appropriate, pay
				any portion of a claim for a covered part D drug that would be a clean claim
				but for a defect or impropriety in a separate portion of the claim in
				accordance with subparagraph (A).
								(iii)Obligation to
				payA claim for a covered part D drug submitted to a PDP sponsor
				that is not paid or contested by the provider within the applicable number of
				calendar days (as defined in subparagraph (B)) shall be deemed to be a clean
				claim and shall be paid by the PDP sponsor in accordance with subparagraph
				(A).
								(iv)Date of payment
				of claimPayment of a clean claim under subparagraph (A) is
				considered to have been made on the date on which full payment is received by
				the provider.
								(E)Electronic
				transfer of fundsA PDP sponsor shall pay all clean claims
				submitted electronically by an electronic funds transfer
				mechanism.
							.
				(b)Application to
			 MA–PD plansSection 1857(f) of such Act (42 U.S.C. 1395w–27) is
			 amended by adding at the end the following new paragraph:
					
						(3)Incorporation of
				certain prescription drug plan contract requirementsThe
				provisions of section 1860D–12(b)(5) shall apply to contracts with a Medicare
				Advantage Organization in the same manner as they apply to contracts with a PDP
				sponsor offering a prescription drug plan under part
				D.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into or renewed on or after the date of the enactment of this
			 Act.
				602.Restriction on
			 co-branding
				(a)In
			 generalSection 1860D–4(b)(2)(A) of the Social Security Act (42
			 U.S.C. 1395w–104(b)(2)(A)) is amended by adding at the end the following new
			 sentences: It is unlawful for a PDP sponsor of a prescription drug plan
			 to display on such a card the name, brand, or trademark of any
			 pharmacy.
				(b)Effective
			 dateWith respect to cards dispensed before, on, or after the
			 date of the enactment of this Act, the amendment made by this section shall
			 apply to such cards on and after the date that is 90 days after such date of
			 enactment. Any card dispensed before such date that is 90 days after the date
			 of enactment that violates the second sentence of section 1860D–4(b)(2)(A) of
			 the Social Security Act, as added by subsection (a), shall be reissued by such
			 90-day date.
				603.Provision of
			 medication therapy management services under part D
				(a)Provision of
			 Medication Therapy Management Services under part D
					(1)In
			 generalSection 1860D–4(c)(2)
			 of the Social Security Act (42 U.S.C. 1395w–104(c)(2)) is amended—
						(A)in subparagraph (A)—
							(i)in clause (i)—
								(I)by inserting or other health care
			 provider with advanced training in medication management after
			 furnished by a pharmacist; and
								(II)by striking targeted beneficiaries
			 described in clause (ii) and inserting targeted beneficiaries
			 specified under clause (ii)
								(ii)by striking clause (ii) and inserting the
			 following:
								
									(ii)Targeted
				beneficiariesThe Secretary
				shall specify the population of part D eligible individuals appropriate for
				services under a medication therapy management program based on the following
				characteristics:
										(I)Having a disease state in which
				evidence-based medicine has demonstrated the benefit of medication therapy
				management intervention based on objective outcome measures.
										(II)Taking multiple covered part D drugs or
				having a disease state in which a complex combination medication regimen is
				utilized.
										(III)Being identified as likely to incur annual
				costs for covered part D drugs that exceed a level specified by the Secretary
				or where acute or chronic decompensation of disease would likely increase
				expenditures under the Federal Hospital Insurance Trust Fund or the Federal
				Supplementary Medical Insurance Trust Fund under sections 1817 and 1841,
				respectively, such as through the requirement of emergency care or acute
				hospitalization.
										;
							(B)by striking subparagraph (B) and inserting
			 the following:
							
								(B)Elements
									(i)Minimum defined
				package of servicesThe
				Secretary shall specify a minimum defined package of medication therapy
				management services that shall be provided to each enrollee. Such package shall
				be based on the following considerations:
										(I)Performing necessary assessments of the
				health status of each enrollee.
										(II)Providing medication therapy review to
				identify, resolve, and prevent medication-related problems, including adverse
				events.
										(III)Increasing enrollee understanding to
				promote the appropriate use of medications by enrollees and to reduce the risk
				of potential adverse events associated with medications, through beneficiary
				and family education, counseling, and other appropriate means.
										(IV)Increasing enrollee adherence with
				prescription medication regimens through medication refill reminders, special
				packaging, and other compliance programs and other appropriate means.
										(V)Promoting detection of adverse drug events
				and patterns of overuse and underuse of prescription drugs.
										(VI)Developing a medication action plan which
				may alter the medication regimen, when permitted by the State licensing
				authority. This information should be provided to, or accessible by, the
				primary health care provider of the enrollee.
										(VII)Monitoring and evaluating the response to
				therapy and evaluating the safety and effectiveness of the therapy, which may
				include laboratory assessment.
										(VIII)Providing disease-specific medication
				therapy management services when appropriate.
										(IX)Coordinating and integrating medication
				therapy management services within the broader scope of health care management
				services being provided to each enrollee.
										(ii)Delivery of
				services
										(I)Personal
				deliveryTo the extent
				feasible, face-to-face interaction shall be the preferred method of delivery of
				medication therapy management services.
										(II)IndividualizedSuch services shall be patient-specific and
				individualized and shall be provided directly to the patient by a pharmacist or
				other health care provider with advanced training in medication
				management.
										(III)Distinct from
				other activitiesSuch
				services shall be distinct from any activities related to formulary development
				and use, generalized patient education and information activities, and any
				population-focused quality assurance measures for medication use.
										(iii)Opportunity to
				identify patients in need of medication therapy management
				servicesThe program shall
				provide opportunities for health care providers to identify patients who should
				receive medication therapy management
				services.
									;
						(C)by striking subparagraph (E) and inserting
			 the following:
							
								(E)Pharmacy
				fees
									(i)In
				generalThe PDP sponsor of a
				prescription drug plan shall pay pharmacists and others providing services
				under the medication therapy management program under this paragraph based on
				the time and intensity of services provided to enrollees.
									(ii)Submission
				along with plan informationEach such sponsor shall disclose to the
				Secretary upon request the amount of any such payments and shall submit a
				description of how such payments are calculated along with the information
				submitted under section 1860D–11(b). Such description shall be submitted at the
				same time and in a similar manner to the manner in which the information
				described in paragraph (2) of such section is
				submitted.
									;
				and
						(D)by adding at the end the following new
			 subparagraph:
							
								(F)Pharmacy access
				requirementsThe PDP sponsor
				of a prescription drug plan shall secure the participation in its network of a
				sufficient number of retail pharmacies to assure that enrollees have the option
				of obtaining services under the medication therapy management program under
				this paragraph directly from community-based retail
				pharmacies.
								.
						(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to medication therapy management services provided
			 on or after January 1, 2008.
					(b)Medication
			 therapy management demonstration programSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new
			 paragraph:
					
						(3)Community-based
				medication therapy management demonstration program
							(A)Establishment
								(i)In
				generalBy not later than
				January 1, 2008, the Secretary shall establish a 2-year demonstration program,
				based on the recommendations of the Best Practices Commission established under
				subparagraph (B), with both PDP sponsors of prescription drug plans and
				Medicare Advantage Organizations offering MA–PD plans, to examine the impact of
				medication therapy management furnished by a pharmacist in a community-based or
				ambulatory-based setting on quality of care, spending under this part, and
				patient health.
								(ii)Sites
									(I)In
				generalSubject to subclause
				(II), the Secretary shall designate not less than 10 PDP sponsors of
				prescription drug plans or Medicare Advantage Organizations offering MA–PD
				plans, none of which provide prescription drug coverage under such plans in the
				same PDP or MA region, respectively, to conduct the demonstration program under
				this paragraph.
									(II)Designation
				consistent with recommendations of best practices commissionThe Secretary shall ensure that the
				designation of sites under subclause (I) is consistent with the recommendations
				of the Best Practices Commission under subparagraph (B)(ii).
									(B)Best practices
				commission
								(i)EstablishmentThe Secretary shall establish a Best
				Practices Commission composed of representatives from pharmacy organizations,
				health care organizations, beneficiary advocates, chronic disease groups, and
				other stakeholders (as determined appropriate by the Secretary) for the purpose
				of developing a best practices model for medication therapy management.
								(ii)RecommendationsThe Commission shall submit to the
				Secretary recommendations on the following:
									(I)The minimum number of enrollees that should
				be included in the demonstration program, and at each demonstration program
				site, to determine the impact of medication therapy management furnished by a
				pharmacist in a community-based setting on quality of care, spending under this
				part, and patient health.
									(II)The number of urban and rural sites that
				should be included in the demonstration program to ensure that prescription
				drug plans and MA–PD plans offered in urban and rural areas are adequately
				represented.
									(III)A best practices model for medication
				therapy management to be implemented under the demonstration program under this
				paragraph.
									(C)Reports
								(i)Interim
				reportNot later than 1 year
				after the commencement of the demonstration program, the Secretary shall submit
				to Congress an interim report on such program.
								(ii)Final
				reportNot later than 6
				months after the completion of the demonstration program, the Secretary shall
				submit to Congress a final report on such program, together with
				recommendations for such legislation and administrative action as the Secretary
				determines appropriate.
								(D)Waiver
				authorityThe Secretary may
				waive such requirements of titles XI and XVIII as may be necessary for the
				purpose of carrying out the demonstration program under this
				paragraph.
							.
				
